OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

McCORMICK, Presiding Judge.
Appellant, Robert Lamar Allen, was convicted by Harris County’s 337th District Court of aggravated robbery and sentenced to life imprisonment. Allen v. State, 899 S.W.2d 296, 297 (Tex.App.—Houston [14th Dist.] 1995, pet.granted); see also V.T.C.A., Penal Code, Section 29.03 (Vernon Supp. 1994) (defining offense of aggravated robbery). We granted discretionary review to evaluate the validity of our adoption of the totality of the circumstances test for probable cause determinations in Eisenhauer v. State, 754 S.W.2d 159 (Tex.Cr.App.1988) after Heitman v. State, 815 S.W.2d 681 (Tex. Cr.App.1991). However, it now appears that our decision to do so was improvident. Accordingly, the appellant’s petition for discretionary review is dismissed. Texas Rule of Appellant Procedure 202(k).
BAIRD, OVERSTREET and PRICE, JJ., dissent for the reasons stated in the dissenting opinions in Ex parte Ramirez, 919 S.W.2d 435, 436 (Tex.Cr.App.1996), and *830Houston v. State, 846 S.W.2d 848 (Tex.Cr. App.1993).
WOMACK, J., dissents.